USAA 9800 Fredericksburg Road EAGLE San Antonio, Texas 78288 LOGO (R) December 2, 2010 VIA EDGAR Securities and Exchange Commission treet, N.E. Washington, D.C.20549 RE:USAA Mutual Funds Trust 1933 Act File No. 33-65572 1940 Act File No. 811-7852 Dear Sir or Madam: Pursuant to Rule 497(j) under the Securities Act of 1933, the registrant identified above certifies that the form of Prospectus and Statement of Additional Information that would have been filed under paragraph (b) or (c) of Rule 497 would not have differed from that contained in Post-Effective Amendment No. 61 to the registrant’s Registration Statement filed on November 24, 2010, and the text of the Post-Effective Amendment No. 61 to the registrant’s Registration Statement has been filed electronically. Sincerely, /s/ CHRISTOPHER P. LAIA Christopher P. Laia Vice President Financial Advice and Solutions Group Counsel Enclosures cc:K&L Gates LLP USAA Investment Management Company
